PER CURIAM.
Appellant is appealing from the trial court’s order denying him relief pursuant to Fla.R.Crim.P. 3.850.
Appellant was convicted of two counts of robbery. His conviction was appealed and affirmed. Amell v. State, 319 So.2d 621 (Fla. 3d DCA 1975). A motion for relief pursuant to Fla.R.Crim.P. 3.850 was filed in the trial court and denied.
Appellant contends in this appeal that the trial court erred in denying the motion for such relief. We find the contention to be without merit.
We have carefully examined the record on appeal and considered the briefs, and have concluded that appellant has not presented any grounds which would entitle him to the relief sought. Suarez v. State, 220 So.2d 442 (Fla. 3d DCA 1969); Peterson v. State, 237 So.2d 223 (Fla. 1st DCA 1970); Clements v. State, 320 So.2d 44 (Fla. 3d DCA 1975).
Therefore, the order appealed is affirmed.
Affirmed.